 Case: 5:17-cv-00338-KKC Doc #: 35 Filed: 08/16/19 Page: 1 of 7 - Page ID#: 443




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

                                                                             Electronically Filed
TIMOTHY ROBINSON, on behalf of T.R.,              )
a Minor,                                          )
                                                  )
       PLAINTIFF                                  )
                                                  )
v.                                                ) CIVIL ACTION NO. 5:17-cv-0338-KKC
                                                  )
ELI LILLY AND COMPANY,                            )
                                                  )
                                                  )
       DEFENDANT                                  )


                 PLAINTIFF’S RESPONSE IN OPPOSITION TO
           DEFENDANT ELI LILLY’S MOTION FOR PROTECTIVE ORDER

       Plaintiff, Timothy Robinson, on behalf of T.R., a minor child, by and through the

undersigned counsel, for his Response in Opposition to Defendant Eli Lilly and Co.’s Motion for

Protective Order, states as follows:

                                       I.   INTRODUCTION

       The foundation of the scientific method is the observation and interpretation of evidence,

which allows us to better understand our world. This Court has charged Plaintiff with using this

process to determine “whether in utero exposure to Prozac is capable of causing aortic stenosis

or similar cardiac malfunctions.” Dkt. No. 20 at p. 1 (quotation marks omitted). As the developer

of Prozac, Defendant Eli Lilly and Company (“Eli Lilly”) is charged with monitoring Prozac

patient safety. Rule 30(b)(6) Deposition of Dr. Timothy Garnett (“Garnett Dep.”) at 13:3-15

Excerpts attached as Exhibit 1. This monitoring has led Eli Lilly to possess a wealth of

information regarding cardiac birth defects in the Prozac patient population. Id. at 8:9-15. This

information gathering is carried out by a team at Eli Lilly led by James Krull. Id. Eli Lilly also
    Case: 5:17-cv-00338-KKC Doc #: 35 Filed: 08/16/19 Page: 2 of 7 - Page ID#: 444




maintains a Pregnancy and Teratogenicity Committee which has discussed Prozac. Id. at 126:4-

6; 128:22-129:8. Eli Lilly, despite its self-serving assertions to the contrary, cannot prove that the

information Dr. Krull and the Pregnancy and Teratogenicity Committee possess is irrelevant to

whether in utero exposure to Prozac can cause cardiac birth defects such as aortic stenosis.

Consequently, its Motion for Protective Order should be denied.

                                  II. STANDARD OF REVIEW

         “A party that seeks the issuance of a protective order pursuant to Rule 26(c) to protect it

from annoyance, embarrassment, oppression, undue burden or expense has the burden to show

good cause for the issuance of such an order.” UPS Co. v. DNJ Logistic Grp., Inc., No. 3:16-CV-

00609-GNS, 2018 U.S. Dist. LEXIS 112961, at *29 (W.D. Ky. Apr. 16, 2018)(citations

omitted). “Because entry of a protective order is contrary to the basic policy in favor of broad

discovery, the party that seeks a protective order has a heavy burden to make a strong showing

why discovery should be denied.” Id. at *30-31 (citations omitted). To meet this heavy burden, a

party seeking a protective order “must articulate specific facts showing clearly defined and

serious injury resulting from the discovery sought.” Hardy Oil Co. v. Nationwide Agribusiness

Ins. Co., No. 11-75-JBC, 2011 U.S. Dist. LEXIS 139932, at *5 (E.D. Ky. Dec. 5, 2011)(citations

and quotation marks omitted). “[M]ere conclusory statements will not be sufficient. The motion

for protective order must address the good cause requirement of Rule 26(c); must describe the

type(s) of documents 1 that require protection; and must include a Rule 26(c) certification

indicating that the parties conferred in good faith.” Middleton v. Selectrucks of Am., LLC, Civil

Action No. 3:17-cv-602-RGJ, 2018 U.S. Dist. LEXIS 221749, at *2 (W.D. Ky. Sep. 19, 2018)



1
  Although Eli Lilly seeks to prevent deposition rather than document discovery in its Motion for
Protective Order, said motion is brought pursuant to Fed. R. Civ. P. 26(c), and thus the same
standard applies. See Dkt. No. at pp.4-5.
                                                  2
 Case: 5:17-cv-00338-KKC Doc #: 35 Filed: 08/16/19 Page: 3 of 7 - Page ID#: 445




(citations omitted).

                                            III. FACTS

       T.R., a high school student in Fayette County, underwent major heart surgery as a child

due to a cardiac birth defect called supravalvular aortic stenosis, a form of left ventricular

outflow tract obstruction. See Complaint at ¶ 3, 18. Her mother, Ms. Robinson, took Prozac

during the first trimester of her pregnancy in late 2000, believing it was safe and would not cause

cardiac defects in her unborn child. Id. at ¶ 1-2. Following initial motion practice regarding

Plaintiff’s claims arising from Ms. Robinson’s ingestion of Prozac during pregnancy and T.R.’s

subsequent injuries, this Court entered a scheduling which directed the parties to litigation the

issue of specific causation before engaging in further discovery. Dkt. No 20 at pp.1-2. While

silent on the issue of discovery depositions, the Court’s Scheduling Order does allow the parties

to “conduct discovery related to the issue of general causation” Id. at p. 2. Indeed, as Eli Lilly

admits, it has engaged in written discovery, primarily a 2 million plus page document production

and initial deposition pursuant to Fed. R. Civ. P. 30(b)(6). Dkt. No 29 at p. 3.

       At his Deposition, Dr. Garnett testified that Mr. Krull was the person who prepared him

to testify, and was currently in charge of the team responsible for Eli Lilly’s pharmacovigilance

related to Prozac. Garnett Dep. at 8:7-15; 122:13-123:2. Similarly, while Dr. Garnett was aware

of Eli Lilly’s Pregnancy and Teratogenicity Committee addressing issues related to Prozac in the

past, he had limited knowledge of the content of those discussions. See Id. at 126:4-127:8;

128:22-129:17. Plaintiff thus seeks to depose Mr. Krull and a representative of the Pregnancy

and Teratogenicity Committee. Eli Lilly refuses to produce the witnesses, instead filing the

instant Motion for Protective Order. Emails between Counsel for Plaintiff and Counsel for Eli

Lilly Attached as Exhibit 2.



                                                 3
 Case: 5:17-cv-00338-KKC Doc #: 35 Filed: 08/16/19 Page: 4 of 7 - Page ID#: 446




                                        IV. ARGUMENT

   A.      Plaintiff Seeks Deposition Testimony Regarding Information Within The Scope
           Of Phase 1 Of Discovery In This Action

        Dr. Krull and the Pregnancy and Teratogenicity Committee possess information related to

general causation in this case and should be produced for depositions by plaintiff’s counsel. Eli

Lilly cites to two cases in support of its contention that these depositions are beyond the scope

discovery at this phase in the ligation. Dkt. No. 29 at pp.5-6. Each of these cases are factually

and procedurally different from the case at bar, and thus should not guide the Court’s analysis

here. The first, Anwar v. Dow Chem. Co., involved an appeal from a motion to dismiss for lack

of personal jurisdiction and summary judgment where the plaintiff appellant, a U.S. citizen, sued

her Dubai-based employer in the United States after she was unsatisfied with the damage award

she received from a Dubai Court. 876 F.3d 841, 845-846 (6th Cir. 2017). While the Sixth Circuit

in Anwar did also find that the District Court did not abuse its discretion in entering a protective

order for additional depositions, it did so because “[appellant] does not allege that either

[deponent] has personal knowledge regarding the events or of the investigation underlying the

case.” Id. at 853-54. Here, plaintiff seeks deposition testimony who do have knowledge of the

potential cardiac teratogenic effects of Prozac in utero which makes citation to Anwar

inappropriate here.

        Eli Lilly’s reliance on Hans v. Matrixx Initiatives, Inc. fairs no better. No. 3:04-CV-540,

2007 U.S. Dist. LEXIS 66105 (W.D. Ky. Sep. 5, 2007). The Court in Hans held that summary

judgment was appropriate where the testimony of plaintiff’s only expert witness had been

excluded under Daubert. Id. at *10-*11. While the precedential value of Hans is attenuated at

best considering the fact that this Court is yet to address the admissibility of the parties’ experts

                                                 4
    Case: 5:17-cv-00338-KKC Doc #: 35 Filed: 08/16/19 Page: 5 of 7 - Page ID#: 447




pursuant to Daubert in this litigation, Plaintiff does not deny that expert testimony is a

requirement for establishing general causation in prescription cases and indeed the Hans Court’s

Daubert opinion does provide guidance for the Court’s analysis in deciding the instant motion.

There, the Court noted that both epidemiologic studies and individual cases reports were

appropriate sources of information for an expert witness to use to support their opinions.2 Hans

v. Matrixx Initiatives, Inc., No. 3:04CV-540-R, 2006 U.S. Dist. LEXIS 96779, at *17 (W.D. Ky.

Sep. 29, 2006). Indeed, an expert witness “is permitted to rely on data provided to him where, as

here, his analysis of that data is squarely within his field of expertise.” Castaic Lake Water

Agency v. Whittaker Corp., No. CV 00-12613 AHM (Rzx), 2002 U.S. Dist. LEXIS 28681, at *29

(C.D. Cal. Oct. 24, 2002). Moreover, Courts have held that this includes testimony from the

opposing party. See Wilhelm v. Ameristep Corp., Civil Action No. 7:15-cv-00362, 2018 U.S.

Dist. LEXIS 202944, at *45 (W.D. Va. Nov. 30, 2018).

        This Eastern District of Kentucky has previously addressed the scope of depositions in

bifurcated discovery in Hardy Oil Co. v. Nationwide Agribusiness Ins. Co., No. 11-75-JBC, 2011

U.S. Dist. LEXIS 139932 (E.D. Ky. Dec. 5, 2011). There, the defendants moved to bifurcate

discovery on both their coverage counterclaim and the plaintiff’s negligence and bad faith

claims. Id. at *2-3. Defendant Nationwide Agribusiness Insurance also sought a protective order

preventing depositions of any of its designees during the initial phase of discovery. Id. While the

Court granted bifurcation, it ultimately denied Nationwide’s motion for a protective order. Id. at

*3, *5-6. Specifically, Nationwide sought a protective order because ‘the information sought in

Hardy's deposition is irrelevant to the contract claim and would violate a bifurcation order.” Id.


2
  The plaintiff’s expert opinions were ultimately precluded under Daubert because he could not
show that the drug issue, the nasal spray Zicam, was able to reach the olfactory epithelium when
applied in accordance with the label. Id. at *17-18. This was dispositive to the plaintiff’ claims in
that case, but is inapplicable to the Court’s analysis in deciding the instant motion.
                                                 5
 Case: 5:17-cv-00338-KKC Doc #: 35 Filed: 08/16/19 Page: 6 of 7 - Page ID#: 448




at *5-6. In rejecting this argument, the Court held that the good cause standard was not met

because even with the discovery bifurcation the depositions did “not constitute a serious injury or

undue burden.” Id. at *6. Rather, the Court allowed the depositions to proceed, but limited them

to topics related to the coverage claim at issue in the first phase of discovery. Id. at *7.

       Here, Plaintiff seeks to take the depositions of two people. As stated above, Eli Lilly’s

own 30(b)(6) designee has testified to having actual knowledge of Prozac’s propensity to cause

cardiac stenosis, or similar birth defects in utero. Plaintiff may use this information to support

the opinions of his expert witness in the case, and thus should be able to obtain it from Dr. Krull

and Eli Lilly’s Pregnancy and Teratogenicity Committee. While there is inevitable overlap

between the information Eli Lilly possesses regarding the cardiac teratogenicity of Prozac, and

what it did or did not do in response to that information, the latter cannot preclude discovery of

former despite Eli Lilly’s erroneous assertions to the contrary. That is simply not how discovery

– even bifurcated discovery – works, and this Court should allow plaintiff to depose Dr. Krull

and a designee from the Pregnancy and Teratogenicity Committee to obtain information each

possesses about the cardiac teratogenicity of Prozac.



                                        VI. CONCLUSION

       Because Plaintiff seeks to depose witnesses with knowledge related to the issue of

general causation in this matter, Plaintiff respectfully requests that Eli Lilly’s Motion for

Protective Order be denied.

       DATED this 16th day of August, 2019.




                                                   6
 Case: 5:17-cv-00338-KKC Doc #: 35 Filed: 08/16/19 Page: 7 of 7 - Page ID#: 449




                                                      Respectfully submitted,

                                                      JONES WARD PLC


                                                      _s/ Alex C. Davis____________________
                                                      Jasper D. Ward IV
                                                      Alex C. Davis
                                                      JONES WARD PLC
                                                      The Pointe
                                                      1205 E. Washington St., Suite 111
                                                      Louisville, Kentucky 40206
                                                      alex@jonesward.com
                                                      jasper@jonesward.com
                                                      Counsel for Plaintiff




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this the 16th day of August, 2019, I electronically filed the
foregoing with the clerk of the court by using the CM/ECF system, and that such filing will
result in electronic service on the following via the CM/ECF notification system.

Carol Dan Browning
Stites & Harbison
400 W. Market St., Suite 1800
Louisville KY 40202-3352

Andrew Kantra
Pepper Hamilton LLP
Eighteenth and Arch Streets
3000 Two Logan Square
Philadelphia, PA 19103
Counsel for Defendant Eli Lilly and Company


                                              _s/ Alex C. Davis_______________
                                              Alex C. Davis




                                                  7
